MEMORANDUM **
Aaron Harvey Beitch, a former California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his safety after he informed prison officials that he needed to be placed in “single cell” status to avoid being assaulted by other inmates, prison officials denied his request, and he was subsequently assaulted. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir.1997), and we affirm.
The district court properly granted summary judgment on Beitch’s deliberate indifference claim because there was no evidence to establish that the defendants were aware of specific facts from which they could infer that other prisoners posed a substantial risk of serious harm to Beitch. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). Accordingly, there was no constitutional violation. See Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1050 (9th Cir.2002).
All remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.